     Case 2:17-cv-02456-KJD-DJA Document 103 Filed 04/06/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    NATIONAL CASUALTY COMPANY,                            Case No. 2:17-cv-02456-KJD-DJA
 8                                             Plaintiff,                      ORDER
 9            v.
10    EFREN ISAAC SOTELO, et al.,
11                                          Defendants.
12           On September 23, 2020, the Court denied (#97) a motion for summary judgment. The
13   Court’s prior order (#73) re-set the deadline to file the Joint Pre-trial Order (“JPTO”) to twenty-
14   eight (28) days after the Court denied dispositive motions. Therefore, the JPTO was due no later
15   than October 20, 2020. Defendant did a file a motion for reconsideration, which was
16   subsequently denied, but the filing of the motion did not stay the deadline to file a JPTO.
17   Accordingly, the parties are hereby ordered to file their JPTO within twenty-one (21) days of the
18   entry of this order.
19   DATED this 6th day of April 2021.
20
21
22                                                                ______________________________
                                                                  The Honorable Kent J. Dawson
23                                                                 United States District Judge
24
25
26
27
28
